                                      1 Michael J. McCue
                                          Nevada Bar No. 6055
                                      2   Meng Zhong
                                          Nevada Bar No. 12145
                                      3   Lewis Roca Rothgerber Christie LLP
                                          3993 Howard Hughes Parkway, Suite 600
                                      4   Las Vegas, Nevada 89169
                                          Telephone: (702) 949-8224
                                      5   E-mail: mmccue@lrrc.com
                                          E-mail: mzhong@lrrc.com
                                      6
                                          Mark B. Mizrahi (admitted pro hac vice)
                                      7   California Bar No. 179384
                                          Arash Beral (admitted pro hac vice)
                                      8   California Bar No. 245219
                                          Freeman Freeman & Smiley, LLP
                                      9   1888 Century Park East, Suite 1500
                                          Los Angeles, CA 90067
                                     10   Telephone: (310) 255-6100
                                          E-mail: mark.mizrahi@ffslaw.com
                                     11   E-mail: arash.beral@ffslaw.com
3993 Howard Hughes Pkwy, Suite 600




                                     12 Attorneys for Plaintiff
                                          A&A Global Imports, Inc.
Las Vegas, NV 89169-5996




                                     13
                                     14                           UNITED STATES DISTRICT COURT
                                                                       DISTRICT OF NEVADA
                                     15
                                     16 A&A GLOBAL IMPORTS, INC.,                        Case No.: 2:19-cv-02005-GMN-NJK
                                          a California corporation,
                                     17
                                                    Plaintiff,                           STIPULATION AND ORDER TO
                                     18                                                  EXTEND DEFENDANT CBJ
                                          vs.                                            DISTRIBUTING LLC d/b/a
                                     19                                                  CANNABIZ SUPPLY’S TIME TO
                                          CBJ DISTRIBUTING LLC d/b/a                     RESPOND TO COMPLAINT
                                     20   CANNABIZ SUPPLY, a Nevada limited
                                          liability company; THC LABEL                             (FIFTH REQUEST)
                                     21   SOLUTIONS, a California company,

                                     22             Defendants.

                                     23
                                     24              This Stipulation to Extend Time to Respond to Complaint is made by and between

                                     25    Plaintiff A&A Global Imports, Inc. (“Plaintiff”) and Defendant CBJ Distributing LLC d/b/a

                                     26    Cannabiz Supply (“Defendant”) through their respective counsel, in light of the followin g

                                     27    facts:

                                     28    ///
                                          110972316.1
                                      1                                            RECITALS

                                      2             A.   Plaintiff filed the Complaint (“Complaint”) against Defendants on or about

                                      3    November 19, 2019 (ECF No. 1).

                                      4             B.   Defendant was served with the Complaint on November 20, 2019 (ECF No. 6).

                                      5             C.   The parties agreed to extend Defendant’s time to respond to the Complaint

                                      6    through April 15, 2020 (ECF Nos. 14, 18, 20 and 22), in order to give Defendant time to

                                      7    investigate Plaintiff’s claims and prepare a proper response, and for the parties to discuss a

                                      8    potential resolution of this matter.

                                      9             D.   There is good cause to grant the extension because the parties are continuing to

                                     10    discuss settlement possibilities. Defendant requested a modest extension in light of Passover,

                                     11    which Plaintiff agreed to.
3993 Howard Hughes Pkwy, Suite 600




                                     12             E.   Accordingly, pursuant to Local Rule IA 6-2 and Local Rule 7.1, Plaintiff and
Las Vegas, NV 89169-5996




                                     13    Defendant respectfully request that the Court extend Defendant’s time to respond to Plaintiff’s

                                     14    Complaint through April 22, 2020.

                                     15 ///
                                     16 ///
                                     17 ///
                                     18 ///
                                     19 ///
                                     20 ///
                                     21 ///
                                     22 ///
                                     23 ///
                                     24 ///
                                     25 ///
                                     26 ///
                                     27 ///
                                     28 ///
                                                                                          -2-
                                          110972316.1
                                      1                                           STIPULATION

                                      2            NOW, THEREFORE, Plaintiff and Defendant hereby stipulate and agree that Defendant

                                      3    has up to and including April 22, 2020, to file a response to Plaintiff’s Complaint.

                                      4            IT IS SO STIPULATED.

                                      5    Dated: this 13th day of April, 2020.         LEWIS ROCA
                                                                                        ROTHGERBER CHRISTIE LLP
                                      6
                                      7                                                  /s/ Meng Zhong                 ______
                                                                                        Michael J. McCue
                                      8                                                 Meng Zhong
                                                                                        3993 Howard Hughes Parkway, Suite 600
                                      9                                                 Las Vegas, Nevada 89169

                                     10                                                 Mark B. Mizrahi (admitted pro hac vice)
                                                                                        California Bar No. 179384
                                     11                                                 Arash Beral (admitted pro hac vice)
3993 Howard Hughes Pkwy, Suite 600




                                                                                        California Bar No. 245219
                                     12                                                 Freeman Freeman & Smiley, LLP
                                                                                        1888 Century Park East, Suite 1500
Las Vegas, NV 89169-5996




                                     13                                                 Los Angeles, CA 90067

                                     14                                                 Attorneys for Plaintiff
                                                                                        A&A Global Imports, Inc
                                     15
                                           Dated: this 13th day of April, 2020.         Law Offices of Philip A. Kantor, P.C.
                                     16
                                     17                                                  /s/ Philip Kantor                    .
                                                                                        Philip A. Kantor
                                     18                                                 1781 Village Center Circle, Suite 120
                                                                                        Las Vegas, NV 89134
                                     19
                                                                                        Attorneys for Defendant
                                     20                                                 CBJ Distributing LLC d/b/a Cannabiz Supply

                                     21                                              ORDER

                                     22                                                 IT IS SO ORDERED.

                                     23
                                     24                                                 United States Magistrate Judge

                                     25                                                 DATED
                                                                                                    April 14, 2020
                                     26
                                     27
                                     28
                                                                                          -3-
                                          110972316.1
